20-01056-smb       Doc 78      Filed 01/06/21 Entered 01/06/21 15:41:05     Main Document
                                            Pg 1 of 23



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------X
In re:                                                  :
                                                        :
WANSDOWN PROPERTIES CORPORATION :
N.V.,                                                   :
                                                        :   Chapter 11
                                                        :   Case No. 19-13223 (SMB)
                        Debtor.                         :
-------------------------------------------------------X
                                                        :
WANSDOWN PROPERTIES CORPORATION :
N.V.,                                                   :
                                                        :
                        Plaintiff,                      :
                                                        :
                - against -                             :
                                                        :   Adv. Pro. No. 20-01056 (SMB)
29 BEEKMAN CORP.,                                       :
                                                        :
                        Defendant.                      :
-------------------------------------------------------X


                       MEMORANDUM DECISION AND ORDER
                        GRANTING IN PART AND DENYING IN
                       PART MOTION FOR RECONSIDERATION

A P P E A R A N C E S:

BLANK ROME LLP
1271 Avenue of the Americas
New York, New York 10020
        Ira L. Herman, Esq.
        Evan J. Zucker, Esq.
               Of Counsel
Special Litigation Counsel for Plaintiff

THE SERBAGI LAW FIRM
488 Madison Avenue, Suite 1120
New York, New York 10022
        Christopher Serbagi, Esq.
               Of Counsel

Attorney for Defendant
20-01056-smb       Doc 78      Filed 01/06/21 Entered 01/06/21 15:41:05              Main Document
                                            Pg 2 of 23



STUART M. BERNSTEIN
United States Bankruptcy Judge:

       This adversary proceeding concerns a dispute over the right to the downpayment

(“Downpayment”) given by the defendant-buyer (“Beekman”) to the plaintiff-seller

(“Debtor”) in connection with an unconsummated Purchase Agreement1 to buy real

property (the “Townhouse”) owned by the Debtor. In Wansdown Props. Corp. N.V. v.

29 Beekman Corp. (In re Wansdown Props. Corp. N.V.), 620 B.R. 487 (Bankr. S.D.N.Y.

2020) (“Decision”), the Court denied the parties’ cross-motions for summary judgment

and identified two factual issues. First, the Purchase Agreement ¶ 51(b) stated that

“Seller represents that the net proceeds of a sale under this Contract would be sufficient

to satisfy all claims against Seller and, as reasonably projected, Seller’s contemplated

estate in bankruptcy” (the “Proceeds Representation”). The Proceeds Representation

had to be true and correct at closing, (Purchase Agreement ¶ 13(a)(i)), which had been

adjourned to February 10, 2020. The closing never occurred as a result of Beekman’s

breach, subject, however, to the proviso that Beekman’s obligation to close was not

excused by the failure of the condition, to wit, the truth of the Proceeds Representation

at the time of closing. Decision, 620 B.R. at 503. In this regard, the Court ruled that the

phrase “as reasonably projected” in the Proceeds Representation was inherently

ambiguous. Id. at 504.


       Second, if the Debtor could not satisfy the Proceeds Representation at closing,

“would the enforcement of the condition cause a disproportionate forfeiture to the


1       A copy of the Purchase Agreement is annexed as Exhibit A to the Declaration of Ira L. Herman in
Support of Plaintiff’s Motion for Summary Judgment, dated Apr. 8, 2020 (“Herman Declaration”) (ECF
Doc. # 14).



                                                  2
20-01056-smb     Doc 78    Filed 01/06/21 Entered 01/06/21 15:41:05       Main Document
                                        Pg 3 of 23



Debtor.” Id. On the one hand, if the condition was not excused, the Debtor and its

creditors would forfeit the Downpayment. On the other hand, the Debtor sold the

Townhouse to another buyer following Beekman’s breach for significantly more than

Beekman had agreed to pay. On a related point, the Court also questioned the

materiality of the Proceeds Representation. Thus, the extent of the forfeiture raised a

factual question. Id. The parties made a host of other arguments, and to the extent that

the Court did not expressly address them, stated that it had “considered the parties’

remaining arguments and concludes that they are without merit.” Id. at 505.


      Beekman has now moved for reconsideration, (29 Beekman’s Motion for

Reconsideration on Denial of Its Cross-Motion for Summary Judgment, dated Oct. 19,

2020 (“Motion”) (ECF Doc. # 63); see also 29 Beekman’s Reply Memorandum of Law

in Support of Its Motion for Reconsideration on Denial of Its Cross-Motion for

Summary Judgment, dated Nov. 16, 2020 (“Reply”) (ECF Doc. # 72)), which the Debtor

opposes. (See Opposition of Wansdown Properties Corporation N.V. to 29 Beekman’s

Motion for Reconsideration on Denial of Its Cross-Motion for Summary Judgment,

(“Opposition”), dated Nov. 4, 2020 (ECF Doc. # 70).) The Motion identifies numerous

purported errors in the Decision that require reconsideration. For the reasons that

follow, the Court grants reconsideration in connection with the issue concerning

disproportionate forfeiture and otherwise denies the Motion.




                                            3
20-01056-smb       Doc 78      Filed 01/06/21 Entered 01/06/21 15:41:05                Main Document
                                            Pg 4 of 23



                                           DISCUSSION

A.     Standard Governing the Motion

       A motion for reargument or reconsideration is governed by Local Bankruptcy

Rule (“LBR”) 9023-1.2 “The movant must show that the court overlooked controlling

decisions or factual matters that might have materially influenced its earlier decision.”

In re Asia Glob. Crossing, Ltd., 332 B.R. 520, 524 (Bankr. S.D.N.Y. 2005) (internal

quotation marks omitted). Alternatively, the movant must demonstrate “the need to

correct a clear error or prevent manifest injustice.” Perez v. Progenics Pharms., Inc., 46

F. Supp. 3d 310, 314 (S.D.N.Y. 2014); accord In re Asia Glob. Crossing, Ltd., 332 B.R. at

524. A manifest injustice exists when a “verdict is wholly without legal support,” ING

Glob. v. United Parcel Serv. Oasis Supply Corp., 757 F.3d 92, 97 (2d Cir. 2014), and the

error is obvious to all who view it. Green Goblin, Inc. v. Simons (In re Green Goblin,

Inc.), Adv. No. 09-067, 2012 WL 1971143, at *1 n.2 (Bankr. E.D. Pa. May 31, 2012), aff’d,

Civ. No. 12-4076, 2014 WL 5800601 (E.D. Pa. Nov. 6, 2014). “These criteria are strictly

construed against the moving party so as to avoid repetitive arguments on issues that

have been considered fully by the court,” Griffin Indus., Inc. v. Petrojam, Ltd., 72 F.

Supp. 2d 365, 368 (S.D.N.Y. 1999); accord Liberty Media Corp. v. Vivendi Universal,

S.A., 861 F. Supp. 2d 262, 265 (S.D.N.Y. 2012), and a motion for reargument is not an


2      LBR 9023-1(a) states:
       A motion for reargument of a court order determining a motion must be served within
       fourteen (14) days after the entry of the Court’s order determining the original motion, or
       in the case of a court order resulting in a judgment, within fourteen (14) days after the
       entry of the judgment, and, unless the Court orders otherwise, shall be made returnable
       within the same amount of time as required for the original motion. The motion must set
       forth concisely the matters or controlling decisions which counsel believes the Court has
       not considered. No oral argument shall be heard unless the Court grants the motion and
       specifically orders that the matter be re-argued orally.




                                                   4
20-01056-smb      Doc 78    Filed 01/06/21 Entered 01/06/21 15:41:05          Main Document
                                         Pg 5 of 23



opportunity to present the case under new theories, secure a rehearing on the merits, or

otherwise take a “second bite at the apple.” Sequa Corp. v. GBJ Corp., 156 F.3d 136, 144

(2d Cir. 1998); see also Liberty Media Corp., 861 F. Supp. 2d at 265 (“A motion for

reconsideration is not an opportunity for making new arguments that could have been

previously advanced, nor is it a substitute for appeal.”) (citations and internal quotation

marks omitted).


B.     Admissions

       Several of the arguments raised by Beekman center on so-called admissions,

“deemed admissions,” or “judicial admissions” by the Debtor that the Court supposedly

ignored. Beekman argues at various points that the Debtor judicially admitted that the

sufficiency of proceeds was a material condition precedent when it failed to properly

respond to 29 Beekman’s Statement of Undisputed Facts in Support of Its Cross-

Motion for Summary Judgment, dated May 7, 2020 (“SOF”) (ECF Doc. # 29). (Motion

at 7-13.) Furthermore, the law of judicial admissions does not permit the Debtor to now

take the inconsistent position that it should be excused from the condition it had argued

it fulfilled. (Motion at 16-18.) In addition, the Debtor never took the position that the

Proceeds Representation was ambiguous, and the Court’s conclusion would change the

law of judicial admissions because Debtor already repeatedly argued that it understood

the language perfectly well and had fulfilled the language. (Motion at 18-19.)


       Beekman’s argument confuses “judicial admissions,” “judicial estoppel,” and

“deemed admissions.” “Judicial admissions are . . . ‘formal concessions . . . by a party or

counsel that have the effect of withdrawing a fact from issue and dispensing wholly with

the need for proof of the fact. Thus, a judicial admission . . . is conclusive in the case.’”

                                               5
20-01056-smb        Doc 78      Filed 01/06/21 Entered 01/06/21 15:41:05                Main Document
                                             Pg 6 of 23



Hoodho v. Holder, 558 F.3d 184, 191 (2d Cir. 2009) (quoting 2 MCCORMICK ON EVID. §

254 (6th ed. 2006)). Hence, “judicial admissions” concern conceded facts and their

proof. “Judicial estoppel,” on the other hand, prevents a party in certain circumstances

from changing positions or arguments and protects the integrity of the judicial process.

New Hampshire v. Maine, 532 U.S. 742, 749-50 (2001). Courts generally recognize

three elements: (i) “a party’s later position must be clearly inconsistent with its earlier

position”; (ii) a court accepted the “earlier position, so that judicial acceptance of an

inconsistent position in a later proceeding would create the perception that either the

first or the second court was misled”; and (iii) “the party seeking to assert an

inconsistent position would derive an unfair advantage or impose an unfair detriment

on the opposing party if not estopped.” Id. at 750-51 (internal quotation marks and

citations omitted). Finally, “deemed admissions” in this case relate to the operation of

Rule 56 of the Federal Rules of Civil Procedure (“Rule 56”), made applicable to this

adversary proceeding by Rule 7056 of the Federal Rules of Bankruptcy Procedure,

discussed in more detail below.


        That the Debtor argued that the Purchase Agreement is unambiguous does not

give rise to a “judicial admission.” Ambiguity is a question of law, not fact, so it cannot

support a “judicial admission,” see Decision, 620 B.R. at 499, and the Court rejected the

position, so it does not give rise to “judicial estoppel.” Moreover, that both parties

moved for summary judgment does not prevent the Court from concluding that there

are issues of fact precluding summary judgment.3 Union Ins. Soc’y of Canton, Ltd. v.


3       As a corollary, the Court did not play favorites or unfairly help the Debtor, as Beekman contends,
by sua sponte raising issues regarding its entitlement to summary judgment. (Reply at ¶ 20
(“Respectfully, there has also been a basic unfairness here and favoritism toward Debtor, which has been
provided incredible and unwarranted assistance by the Court.”).) A Court does not assist a party or play

                                                    6
20-01056-smb         Doc 78      Filed 01/06/21 Entered 01/06/21 15:41:05                    Main Document
                                              Pg 7 of 23



William Gluckin & Co., Inc., 353 F.2d 946, 950 (2d Cir. 1965) (“The case cannot be

taken from the trier of fact simply because ‘The lawyers for the respective parties, by the

cross-motions (for summary judgment), superinduced the idea that no factual questions

were involved.’”) (citation omitted); cf. Vermont Teddy Bear Co. v. 1-800 BEARGRAM

Co., 373 F.3d 241, 242 (2d Cir. 2004) (“We hold that Fed. R. Civ. P. 56, governing

summary judgment motions, does not embrace default judgment principles. Even when

a motion for summary judgment is unopposed, the district court is not relieved of its

duty to decide whether the movant is entitled to judgment as a matter of law.”).

Similarly, the Debtor’s position that it had complied with all conditions to closing and

was ready, willing, and able to close is not a concession of fact or a position on which it

prevailed.


        C.       “Deemed Admissions”

        The main thrust of Beekman’s “admissions” argument is based on the Debtor’s

purported failure to respond to Beekman’s statement of undisputed facts. Under Rule

56, the party moving for summary judgment must cite to evidence in the record

supporting the facts it claims are undisputed. FED. R. CIV. P. 56(c). To facilitate

consideration of the motion, LBR 7056-1 requires the movant to annex “a separate,

short, and concise statement, in numbered paragraphs, of the material facts as to which

the moving party contends there is no genuine issue to be tried,” LBR 7056-1(b), i.e., the

SOF, “followed by citation to evidence which would be admissible.” Id., 7056-1(e).




favorites by spotting relevant and material issues of fact or law that the parties failed to raise or
inadequately briefed. The Court’s goal is to get it right.



                                                       7
20-01056-smb     Doc 78     Filed 01/06/21 Entered 01/06/21 15:41:05         Main Document
                                         Pg 8 of 23



       Assuming the movant complies with these rules, the respondent on the motion

sits idle at its peril. If the respondent fails to “properly address” the movant’s assertion

of fact, the Court may give the respondent another opportunity, deem the fact

undisputed for purposes of the motion, grant summary judgment if the undisputed facts

show the movant is entitled to summary judgment, or issue any appropriate order. FED.

R. CIV. P. 56(e). The respondent’s opposition papers must “include a correspondingly

numbered paragraph responding to each numbered paragraph in the statement of the

moving party, and if necessary, additional paragraphs containing a separate, short, and

concise statement of additional material facts as to which it is contended that there is a

genuine issue to be tried,” LBR 7056-1(c), again “followed by citation to evidence which

would be admissible.” Id., 7056-1(e). If the respondent fails to respond appropriately,

each numbered paragraph in the movant’s statement “shall be deemed admitted for

purposes of the motion.” Id., 7056-1(d).


       As noted, it is the movant’s burden to support its statement of undisputed facts

with citations to admissible evidence. In addition to or as an alternative to responding

with a counter-factual statement, the respondent can object to the admissibility of the

supporting evidence in the movant’s statement to the same extent that it could at trial.

FED. R. CIV. P. 56(c)(2); 11 MOORE’S FEDERAL PRACTICE - CIVIL § 56.91[3] (3d ed. 2020)

(“MOORE”). If the cited evidence is inadmissible, the movant has not satisfied its

burden.


       Beekman’s SOF consisted of fifty-one separate paragraphs. The Motion focuses

on paragraphs 1-4, 10-12, 18-21, and 27, (see Motion at 10-13), and I limit the discussion

to those paragraphs. With two exceptions discussed below, these paragraphs relate to

                                              8
20-01056-smb        Doc 78     Filed 01/06/21 Entered 01/06/21 15:41:05                Main Document
                                            Pg 9 of 23



the contract negotiations ─ who said what to whom ─ and are supported with references

to the accompanying Declaration of Seth Akabas, dated May 7, 2020 (ECF Doc. # 24).

Mr. Akabas represented Beekman in the negotiations leading to the execution of the

Purchase Agreement.


        The Debtor responded to each of these paragraphs with the following or some

minor variation of the following:

        The Purchase Agreement is an integrated contract that completely
        expresses the full agreement of the parties, including the subject matter of
        SOF [paragraph number], and all prior understandings, agreements,
        representations and warranties, oral or written, between Seller and
        Purchaser are merged into the Purchase Agreement. . . . SOF [paragraph
        number] is based on inadmissible parole [sic] evidence of prior or
        contemporaneous negotiations or agreements offered to vary, modify, or
        contradict the provisions of the Purchase Agreement. Further responding,
        SOF [paragraph number] is based on inadmissible hearsay evidence.”

(Wansdown Properties Corporation N.V.’s Counterstatement of Material Facts in

Response to 29 Beekman’s Statement of Undisputed Facts in Support of Its Cross-

Motion for Summary Judgment, dated June 8, 2020 (“Counter SOF”) (internal

citations to record omitted) (ECF Doc. # 36).) In other words, the Debtor objected to

the supporting evidence ─ Mr. Akabas’ Declaration ─ based on the parol evidence rule

and hearsay.


        Beekman contends that the Debtor’s Counter SOF failed to comply with LBR

7056-1,4 the Debtor is deemed to have admitted the facts, and “[t]hose admitted facts

end the case.” (Motion at 5.) The relevant portions of the SOF and supporting evidence

discussed in the Decision related to Beekman’s contention that the parties had agreed to


4       Beekman incorrectly relies on the District Court’s Local Rule 56.1 on which LBR 7056-1 is based,
but the error is harmless.


                                                    9
20-01056-smb        Doc 78      Filed 01/06/21 Entered 01/06/21 15:41:05                Main Document
                                            Pg 10 of 23



a different closing deadline than the one expressed in the Purchase Agreement. Finding

the contractual closing deadline unambiguous and different from what the parties

negotiated according to Mr. Akabas, the Court concluded that his declaration testimony

was barred on this point by the parol evidence rule. Decision, 620 B.R. at 498.5 Mr.

Akabas did not testify about negotiations relating to the phrase “reasonably projected,”

the only ambiguity the Court noted. The Motion argues that the Court got it wrong,

(Motion at 27), but simply rehashes the arguments previously made, considered and

decided.


        As stated, there were two exceptions. First, SOF No. 20 stated:

        Wansdown knew that Wansdown’s representation that the proceeds of
        the sale would be sufficient to satisfy all claims was critical to 29
        Beekman because only if it were true could the bankruptcy plan be
        adopted, and the sale proceed as quickly as contemplated. Therefore, 29
        Beekman also expressly requested and negotiated that such representation
        would also have to be true and accurate at closing, or 29 Beekman would
        be excused from closing. Akabas Decl., at ¶¶ 25-26.

(Emphasis added.)


        The italicized part of SOF No. 20 stated as a matter of fact what the Debtor knew.

The supporting evidence in paragraph 25 of the Akabas Declaration stated:

        Wansdown’s representation that the proceeds of the sale would be
        sufficient to satisfy all claims was critical to 29 Beekman because only if it
        were true could the bankruptcy plan be adopted, and the sale proceed as
        quickly as contemplated.



5         At oral argument, the Court overruled the Debtor’s hearsay objection. While the form of the
submission (a declaration) was technically hearsay (an out-of-court statement offered for the truth of the
matters asserted therein), Mr. Akabas had personal knowledge of the negotiations and the content of the
declaration was not hearsay. See 11 MOORE § 56.91[3]. If Mr. Akabas were to testify to the same facts at
trial, his testimony would not be hearsay.




                                                    10
20-01056-smb     Doc 78    Filed 01/06/21 Entered 01/06/21 15:41:05         Main Document
                                       Pg 11 of 23



       The supporting evidence did not refer to what the Debtor knew. While it

arguably implied that fact, the Court did not draw that inference against the Debtor as

the non-moving party on Beekman’s motion for summary judgment.


       Second, SOF No. 27 stated:

       The Debtor’s representations during Contract negotiations that the
       purchase price would satisfy all claims was also memorialized in the
       Contract[.]

       The SOF did not include a supporting evidentiary reference but there could be

only one ─ the Purchase Agreement. Suffice it to say that the Purchase Agreement

speaks for itself. Accordingly, the Debtor’s failure to respond to these two SOFs did not

result in “deemed admissions.”


       D.     Extent of the “Deemed Admissions”

       Even if all of the facts cited in the SOF were deemed admitted, the Court denied

the cross-motions for a different, unrelated reason ─ the ambiguity of the phase “as

reasonably projected” in the Proceeds Representation ─ and the “deemed admissions”

are no longer part of the case. As noted, if the movant supports a fact with citations to

the record, and the respondent fails to properly address movant’s assertion of fact, “the

court may consider the fact undisputed for purposes of the motion.” FED. R. CIV. P.

56(e)(2) (emphasis added); accord LBR 7056-1(d) (“Each numbered paragraph in the

statement of material facts required to be served by the moving party shall be deemed

admitted for purposes of the motion unless specifically controverted by a

correspondingly numbered paragraph in the statement required to be served by the

opposing party.”) (emphasis added). If the motion for summary judgment is denied, the

party opposing the motion is free to contest the facts asserted by the movant in

                                            11
20-01056-smb     Doc 78     Filed 01/06/21 Entered 01/06/21 15:41:05        Main Document
                                        Pg 12 of 23



subsequent proceedings. FED. R. CIV. P. 56 advisory committee’s note to 2010

amendment (“The fact is considered undisputed only for purposes of the motion; if

summary judgment is denied, a party who failed to make a proper Rule 56 response or

reply remains free to contest the fact in further proceedings.”); accord 11 MOORE §

56.99[b] (“Courts and parties should be mindful that the admission that results from

applying this option is, indeed, for purposes of the motion only. If the case survives the

summary judgment motion, the party against whom the fact was deemed admitted will

be free to dispute the fact in future proceedings.”).


       Despite the clear mandate of Rule 56, Beekman contends that the “deemed

admission” under Rule 56 constitutes a judicial admission that binds the Debtor for the

entire case. Beekman’s argument directly contravenes Rule 56(e)(2), and its authorities

do not support it. In Cosy Goose Hellas v. Cosy Goose USA, Ltd., 581 F.Supp.2d 606

(S.D.N.Y. 2008), Beekman’s main authority, the plaintiff moved for summary judgment

on the issues of unjust enrichment and restitution. Id. at 627. The Court was concerned

that the record submitted in connection with the motion omitted relevant discovery

materials and denied the motion without prejudice to renew within forty-five days. Id.

In the footnote cited by Beekman, the Court stated that “[i]n raising this possibility of

additional motion practice,” the parties were bound by their filings in connection with

the motion, including under Local Rule 56.1, and “[t]he facts found to be undisputed or

deemed to be admitted in this Decision are binding on counsel in any such additional

motion.” Id. at 627 n.16. The “additional motion” referred to the renewed motion for

summary judgment. The Court did not hold that the parties were bound under Local




                                             12
20-01056-smb        Doc 78      Filed 01/06/21 Entered 01/06/21 15:41:05                 Main Document
                                            Pg 13 of 23



Rule 56.1 for the entire case, including the trial. To the extent it did, the ruling directly

contravenes Rule 56(e)(2), and I decline to follow it.6


E.      Beekman’s Other Arguments

        Several of the other arguments raised in the Motion concern issues that were

either not properly raised at the summary judgment stage or were briefed, argued, and

decided in connection with the summary judgment motions.


     1.   The phrase “as reasonably projected” only modifies “seller’s
contemplated estate in bankruptcy.” (Motion at 23-26.)

        The Proceeds Representation states that “the net proceeds of a sale under this

Contract would be sufficient to satisfy all claims against Seller and, as reasonably

projected, Seller’s contemplated estate in bankruptcy . . . .” (Purchase Agreement ¶

51(b) (emphasis added).) In the Motion, Beekman argues that the italicized phrase only



6       Beekman’s other authorities are wholly inapposite. In Gubitosi v. Kapica, 154 F.3d 30, 31 n.1 (2d
Cir. 1998), the Second Circuit reversed the denial of the defendant’s motion for summary judgment
because the plaintiff had completely failed to respond and was deemed to have admitted the facts stated in
the defendant’s statement of undisputed facts pursuant to Local Rule 3(g) (now Local Rule 56.1). The
Court did not hold that the facts were deemed admitted for all purposes in the litigation.
         In Campoli v. Chubb Group of Ins. Cos., No. 3:04CV1004 (MRK), 2006 U.S. Dist. LEXIS 1564, at
*9-10 (D. Conn. Jan. 9, 2006), aff’d sub nom. Campoli v. Healthextras, Inc., 232 F. App’x 20 (2d Cir.
2007), plaintiff’s counsel conceded in response to HEI’s statement of undisputed facts that the plaintiff
and HEI were not joint venturers and repeated the concession during oral argument. Id. at *9. The Court
ruled that Campoli’s counsel’s concession constituted a judicial admission that HEI and Federal were not
joint venturers and doomed Campoli’s claim. Id. at *9-10 (citing Pacheco v. Serendensky, 393 F.3d 348,
354 (2d Cir. 2004) (“A party’s assertion of fact in a pleading is a judicial admission by which [the party]
normally is bound throughout the course of the proceeding.”) (internal quotation marks omitted)). Here,
the Debtor did not make any concessions.
        Finally, in Anastasiou v. M/T World Trust, 338 F. Supp. 2d 406 (E.D.N.Y. 2004), the Court
granted the defendant’s summary judgment motion because the plaintiff did not dispute the statement in
the defendant’s statement of undisputed facts that the vessel at issue was not negligently designed or
manufactured. The Court concluded that his failure to contest the facts constituted an admission and the
Court was bound to accept the admission despite anything to the contrary set forth in the plaintiff’s expert
report. Id. at 419 (citing Local Rule 56.1). The Court was addressing the effect of the admission in the
context of the summary judgment motion and did not hold that the admission bound the plaintiff for all
proceedings in the action.



                                                    13
20-01056-smb     Doc 78     Filed 01/06/21 Entered 01/06/21 15:41:05         Main Document
                                        Pg 14 of 23



modifies what follows. In other words, the Proceeds Representation consists of two

independent parts. First, the sale proceeds must be sufficient to satisfy all claims

against the Debtor without regard to any projections. Second, the sale proceeds must be

sufficient to satisfy all claims against the Debtor’s contemplated bankruptcy estate as

reasonably projected.


       This argument was never made by the Debtor or properly raised by Beekman. In

fact, during the following colloquy, Beekman’s counsel seemed to agree that “reasonably

projected” applied to the entire Proceeds Representation:

       MR. SERBAGI: 51(b) is one of the representations, and it says, seller
       represents that the net proceeds of sale under the contract will be
       sufficient to satisfy all claims. It could not be clearer, and that condition
       was not met. I think you understand that, and –
       THE COURT: Well, but isn’t that a question of fact for the reasons I've
       raised with Mr. Herman? . . . I would have to determine what the Debtor
       was reasonably projecting as of whatever the closing date was. Let's say
       February 10. Wouldn’t I have to do that?
       MR. SERBAGI: You know what, I respect that conclusion. . . .

(Transcript of 7/28/20 Hr’g, dated July 29, 2020, at 15:24-16:10 (“Tr.”) (ECF Doc. #

59).) Rather, counsel contended that there was no factual dispute regarding the

insufficiency of the proceeds “as reasonably projected.” (See Tr. at 16:10-14.)


       This new argument was made for the first time in a footnote in a supplemental

letter brief ordered by the Court on different issues. (Letter from Christopher Serbagi,

Esq. to the Court, dated Aug. 4, 2020, at 5 n.4 (“Beekman Supplement”) (ECF Doc. #

57).) The Court does not consider arguments raised in a footnote, Levy v. Young Adult

Inst., Inc., 103 F. Supp. 3d 426, 441 (S.D.N.Y. 2015), especially when the argument is

asserted in response to a request for supplemental briefing on different issues.



                                             14
20-01056-smb        Doc 78      Filed 01/06/21 Entered 01/06/21 15:41:05                Main Document
                                            Pg 15 of 23



     2.   The Debtor never argued that Golsorkhi was interpreting the
Purchase Agreement. (See Motion at 21-23.)

        The declaration signed by Gholam Reza Golsorkhi, the managing director and

president of the Debtor, pursuant to LBR 1007-2 stated that the parties had forty-five

days after the Confirmation Order, a term that included the Sale Order, to close on the

Purchase Agreement. The Purchase Agreement actually stated that the Closing Date

was set to take place no later than forty-five days after the Confirmation Order became

final and non-appealable, “provided, however, that in no event shall the Closing take

place later than January 31, 2020, subject to extension of the Final Date.” (Purchase

Agreement ¶¶ 51(e), 52(d).) Thus, Golsorkhi’s statement ignored the outside deadline of

January 31, 2020.7


        Beekman argued that Golsorkhi’s statement regarding the forty-five-day closing

deadline was a judicial admission notwithstanding the different outside closing deadline

stated in the Purchase Agreement. The Debtor disagreed. It contended, among other

things, that Golsorkhi’s “statement could not constitute a judicial admission because it

was not a deliberate statement with regard to the interpretation of a document.”

(Opposition of Wansdown Properties Corporation N.V. to 29 Beekman’s Cross-Motion

for Summary Judgment, dated June 8, 2020, at ¶ 19 (“Debtor’s MSJ Opposition”) (ECF

Doc. # 35); accord Reply of Wansdown Properties Corporation N.V. in Further




7        Beekman could extend the Final Date “on one or more occasions, until the earlier of 30 days after
the entry of the Confirmation Order or January 31, 2021 by notice to Seller prior to the passing of the then
effective Final Date.” (Purchase Agreement ¶ 52(d).) The outside Final Date was February 18, 2020,
Decision, 620 B.R. at 497, which Beekman sought to extend to March 10, 2020, fifty-four days after the
entry of the Sale Order. Id. at 501.



                                                    15
20-01056-smb      Doc 78   Filed 01/06/21 Entered 01/06/21 15:41:05        Main Document
                                       Pg 16 of 23



Support of Its Motion for Summary Judgment, dated June 23, 2020, at ¶ 10 n. 4

(“Debtor’s MSJ Reply”) (ECF Doc. # 42) (same).)


        The binding effect of Golsorkhi’s statement was the subject of colloquy during

oral argument. The Court asked Beekman’s counsel if a statement by Golsorkhi that the

sale price was $5 million would bind the Debtor even though the Purchase Agreement

said the price was $10.3 million. (See Tr. at 24:24-25:2.) Beekman’s counsel responded

that he was not saying that it didn’t matter what the contract said, but “I’m saying that

Mr. Golsorkhi took an interpretation of the contract that we are taking, and we believe is

the only reasonable interpretation to take.” (Tr. at 25:16-19.) In other words, a

statement is a judicial admission if the statement reflects a reasonable interpretation of

the contract, and the other party agrees. But Golsorkhi’s “forty-five-day statement”

controverts an unambiguous provision of a contract, i.e., the January 31, 2020 closing

deadline (subject to extension) and cannot be a reasonable interpretation. Here, the

parties had to close by January 31, 2020, subject to Beekman’s right to extend the

closing to a dated no later than thirty days after the Sale Order entered on January 16,

2020.


        The Court concluded that Golsorkhi was interpreting the deadline under the

Purchase Agreement and asked the parties to brief whether the Debtor was bound by

Golsorkhi’s interpretation if it directly contradicted the Purchase Agreement. (Tr. at

40:16-19.) The Court thereafter received letter briefs from each side. Beekman

continued to argue that Golsorkhi’s statement regarding the closing deadline was not an

interpretation of the Purchase Agreement. (Beekman Supplement at 2-4.) The Debtor

argued in its supplemental letter brief, among other things, that the interpretation of a

                                            16
20-01056-smb      Doc 78      Filed 01/06/21 Entered 01/06/21 15:41:05              Main Document
                                          Pg 17 of 23



contract is a statement of law, not of fact; a statement of law cannot be the basis of a

judicial admission; and “Mr. Golsorkhi’s statement is a legal conclusion because it

construes a provision of a contract.” (Letter from Ira L. Herman, Esq. to the Court,

dated Aug. 4, 2020, at 1-3 (ECF Doc. # 56).) The Court agreed, concluding that

Golsorkhi’s statement was his interpretation of the closing deadline under the Purchase

and was not, therefore, a judicial admission. Decision, 620 B.R. at 499. Accordingly,

Beekman fails to show a basis for reconsideration.


      3.       Closing on a non-appealable order was not contemplated by the
parties.

       The Purchase Agreement provided in relevant part that “[t]he closing of the

transactions contemplated herein (‘Closing Date’) shall take place no later than the

forty-five (45) days after the Confirmation Order which becomes final and non-

appealable,” (Purchase Agreement ¶ 51(e)), subject to the outside deadline discussed

above. However, if the Court found that Beekman was a good faith purchaser under 11

U.S.C. § 363(m), Beekman “may request that the Closing Date take place prior to the

Confirmation Order becoming final and non-appealable.” Id. ¶ 51(f). Thus, Beekman,

as a good faith purchaser, had the option to close under a non-final Confirmation Order.

If Beekman did not exercise the option, the Confirmation Order had to be final and non-

appealable.


       Beekman insisted on a final order. In his January 15 Letter,8 at page 2, Mr.

Akabas stated that “[t]he buyer stands by its obligations under the contract of sale if a

plan is confirmed by a confirmation order reasonably acceptable to buyer that is final


8      A copy of the January 15 Letter is annexed as Exhibit C to the Herman Declaration.


                                                 17
20-01056-smb     Doc 78     Filed 01/06/21 Entered 01/06/21 15:41:05         Main Document
                                        Pg 18 of 23



and non-appealable in time for a closing by the current deadline, January 31, 2020,” and

“the buyer will elect to terminate the contract of sale if a bankruptcy plan is not final and

non-appealable in time for a closing to occur by the current deadline, January 31, 2020.”

After the Court entered the Sale Order on January 16 which included the finding that

Beekman was a good faith purchaser, Beekman did not change its position and opt to

close under a non-final Sale Order so the obligation to close required a final, non-

appealable Sale Order. See Decision, 620 B.R. at 499 (“[T]he Purchase Agreement

conditioned the obligation to close on a final and non-appealable Confirmation Order.”).


       In the Motion, Beekman argues that the parties did not have the opportunity to

brief the Court’s sua sponte decision, not adopted by Debtor, that the parties contracted

that the Confirmation Order would be final and non-appealable before they were

required to close. (See Motion at 26-27.) But that was never in dispute and was

precisely the position that Beekman took on January 15. Moreover, Beekman concedes

that “parties almost never close on a sale of assets of a bankruptcy estate prior to the

expiration of the appeal period for an order approving such sale.” (Motion at 27; accord

Reply at ¶ 15 n.1 (“So, yes, the Contract, as 29 Beekman argues, certainly contemplates

a closing on a final and non-appealable order . . . .”) (emphasis in original).)

Furthermore, the Court expedited the sale hearing to allow the Debtor to obtain a final,

non-appealable order by the January 31 contractual deadline, Decision, 620 B.R. at 492-

93, and Beekman never argued that expedition was unnecessary because the parties

were obligated to close under a non-final order.


      4.    The Debtor may not unilaterally impose a time-of-the-essence
closing date after a mutually agreed adjournment.


                                             18
20-01056-smb       Doc 78      Filed 01/06/21 Entered 01/06/21 15:41:05              Main Document
                                           Pg 19 of 23



       The Motion argues that parties to a real estate contract may not unilaterally

impose a time-of-the-essence closing date after a mutually agreed adjournment, because

doing so would alter the agreement between the parties without the consent or fault of

the other party.9 Therefore, no time-of-the-essence closing date was ever established.

(Motion at 32-33.)


       The parties actively litigated the Debtor’s imposition of a time-of-the-essence

clause during the cross-motions. (See 29 Beekman’s Memorandum of Law in

Opposition to Debtor’s Motion for Summary Judgment and in Support of 29

Beekman’s Cross-Motion for Summary Judgment, dated May 7, 2020, at 12-15 (ECF

Doc. # 28); 29 Beekman’s Reply Memorandum of Law in Support of Its Motion for

Summary Judgment on Debtor’s Claims, dated June 23, 2020, at 17-18 (ECF Doc. #

44); Debtor’s MSJ Opposition at ¶¶ 42-45; Debtor’s MSJ Reply at ¶¶ 18-21.) The Court

addressed the issue at length, distinguishing Beekman’s principal authority in the

process, and concluded that Beekman had committed a material breach by failing to

close by February 10, 2020 subject the Debtor’s ability to show that it was ready, willing,

and able to close. See Decision, 620 B.R. at 501-03. Beekman has failed to show that

this issue warrants reconsideration.


     5.    The Debtor had an obligation to tell the Court that it could not
meet the condition.

       In its Motion, Beekman argues that the Court ruled in the Sale Order that the

Debtor must comply with the terms and conditions of the Purchase Agreement, and if


9       The adjournment was not the product of mutual consent. The Debtor wanted to close on January
31, 2020, but Beekman exercised its contractual right to adjourn the closing date to February 10, 2020.
See Decision, 620 B.R. at 494. The Debtor had no say.


                                                  19
20-01056-smb        Doc 78     Filed 01/06/21 Entered 01/06/21 15:41:05                Main Document
                                           Pg 20 of 23



the Debtor wanted to be excused from a closing condition, it should have told the Court

that it could not fulfill the condition. (Motion at 19-21.) The argument makes no sense.


        The Sale Order did not relieve the Debtor of any obligations under the Purchase

Agreement. To the contrary, it authorized and directed the Debtor to assume the

Purchase Agreement and comply with its terms, including to “perform its obligations

under and comply with the terms of the Purchase Agreement and execute and perform

any additional agreements, instruments or documents that may be reasonably necessary

or appropriate to implement the Purchase Agreement; . . . consummate the sale of the

Property in accordance with the terms and conditions of the Purchase Agreement;

and . . . take all other and further actions as may be reasonably necessary or appropriate

to implement the sale of the Property and perform its obligations under the Purchase

Agreement.” (Sale Order ¶ 3 (emphasis added).)10 But if the Purchase Agreement or

non-bankruptcy law permitted a closing condition to be excused, the Sale Order did not

preclude it. Whatever rights and obligations the parties had they retained.


F.      Disproportionate Forfeiture

        As noted earlier, the Court highlighted a second, factual question. Even if the

Debtor could not satisfy the Proceeds Representation at closing, would returning the

Downpayment to Beekman cause a disproportionate forfeiture and relatedly, whether

the condition was material to Beekman and its concerns regarding delay. Decision, 620

B.R. at 504. The Motion maintains that the Debtor never raised this issue, it was



10     A copy of the Sale Order is attached as Exhibit 6 to the Declaration of Christopher Serbagi in
Opposition to Wansdown’s Motion for Summary Judgment and in Support of 29 Beekman’s Cross-
Motion for Summary Judgment, dated May 7, 2020 (ECF Doc. # 23).


                                                   20
20-01056-smb      Doc 78     Filed 01/06/21 Entered 01/06/21 15:41:05           Main Document
                                         Pg 21 of 23



manifestly unfair for the Court to raise it sua sponte and rest a part of the Decision on

the doctrine, and most important, the doctrine of disproportionate forfeiture does not

apply in this case as a matter of law.


       Beekman’s contention that the Debtor never raised this issue is not entirely

correct. The Debtor argued that Beekman’s concerns regarding delay centered on its

fear of an auction, and Beekman wanted to be sure that the sale would be private.

(Debtor’s MSJ Opposition at ¶ 22.) If the sale generated enough proceeds to pay the

creditors in full, an auction would be unnecessary because the Debtor would be the only

affected party, giving up the possible upside resulting from a higher and better offer.

The Debtor argued that the Pelmadulla Claim, which raised the specter that the

proceeds would be insufficient to pay everyone in full, did not prevent the Court from

approving the private sale pursuant to the Sale Order, which the Court did. Accordingly,

the Proceeds Representation was not material because 29 Beekman received the benefit

of its bargain – a seller ready, willing, and able to deliver title pursuant to a fully

enforceable bankruptcy court order authorizing the private sale of the Townhouse free

and clear to Beekman. (See id. at ¶ 23.)


       During oral argument, the Court ordered supplemental briefing on whether the

Debtor was required to show simply that it was ready, willing, and able to deliver title or

whether it also had to show that it could satisfy the other conditions to closing, i.e., the

Proceeds Representation. (Tr. at 39:5-10.) The Debtor’s counsel asked whether the

supplemental briefing should also cover the issue of materiality, a subject that had been

discussed. Although the Court was not convinced that the Proceeds Representation was




                                               21
20-01056-smb     Doc 78    Filed 01/06/21 Entered 01/06/21 15:41:05        Main Document
                                       Pg 22 of 23



material, it questioned whether the materiality of a closing condition mattered in

deciding if the Debtor was ready, willing, and able to close. (Tr. at 39:13-40:7.)


       Although the Court questioned the issue of materiality at the hearing and rejected

the need to brief it, the Decision questioned the materiality of the Proceeds Condition.

In addition, Beekman is correct that the Debtor never argued that returning the

Downpayment would result in a disproportionate forfeiture. And importantly, the

Motion discusses authority supporting the proposition that neither materiality nor risk

of forfeiture are relevant where the condition is expressed in the contract and the Debtor

has not suffered a forfeiture or undue hardship. See Oppenheimer & Co., Inc. v.

Oppenheim, Appel, Dixon & Co., 660 N.E.2d 415, 418 (N.Y. 1995). Accordingly, the

Court will grant reconsideration solely with respect to the issue of whether, as a matter

of law, the doctrine of disproportionate forfeiture as discussed in the Decision does or

does not apply in this case. Each side may submit a supplemental memorandum of law,

not exceeding ten pages (double spaced), exclusive of the title page, table of contents,

and table of authorities. The deadline for the submissions is one week from the date of

this order. The Court has considered the parties’ remaining arguments and concludes

that they lack merit.


       So ordered.


Dated: New York, New York
       January 6, 2021

                                                       /s/ Stuart M. Bernstein
                                                       STUART M. BERNSTEIN
                                                     United States Bankruptcy Court



                                            22
20-01056-smb   Doc 78   Filed 01/06/21 Entered 01/06/21 15:41:05   Main Document
                                    Pg 23 of 23




                                      23
